Title: From George Washington to Otho Holland Williams, 7 February 1792
From: Washington, George
To: Williams, Otho Holland



Dear Sir,
Philadelphia february 7th 1792.

I have received a letter from General Moultrie of south Carolina, dated December 29th, informing that he had sent to me, by the Baltimore Packet (which was to sail the next day) the following plants—to wit—2 boxes with sweet shrubs—2 boxes with Italian Myrtle—one box with two opopynaxes—one box with two olianders—and two boxes with the Palmitto Royal.
Now, my dear Sir, as I have received no account of the arrival of these plants at Baltimore, I am apprehensive that some accident has befallen them, and must beg the favor of you to make an enquiry respecting them, and if they have reached Baltimore, to let me know what state they are in; and should they have escaped destruction from the severity of the weather, I must add to the trouble of the enquiry, a request, that, if the plants are found in such preservation as to be worth sending to Mount Vernon, you would have the goodness to cause them to be sent there by the first Vessel which may be bound that way. And, in order to prevent a double transportation and perhaps a delay which may be ruinous to them, it would be a pleasing thing to me if the Captain of the Vessel that may carry them to the Potomack, would land them at Mount Vernon in his way up the River.
The amount of freight from Charleston, and other charges

upon these plants you will be so obliging as to ascertain & let me know, that it may be paid. With very great regard & esteem I am, Dear Sir, Your most obedt Servt

Go: Washington

